Citation Nr: 1431506	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  00-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1979 to August 1982.

The matter is before the Board of Veterans' Appeals (Board) on appeal of an October 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2002, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of the hearing is in the Veteran's file.   As the Veterans Law Judge who presided at that hearing had retired, the Veteran was offered the opportunity for another hearing before the Board, but did not reply.

The claim was previously before the Board in August 2002, when the claim of service connection for a low back disability was reopened.

In October 2003, the Board remanded the reopened claim for further development.

In a decision in February 2006, the Board denied the claim.

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order in August 2007, the Court granted a Joint Motion for Remand of the parties, vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

In accordance with the Court's Order, in February 2008, the Board remanded the claim for further development.  






In June 2009, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA), and provided the Veteran and his representative a copy of the opinion and afforded the Veteran the opportunity to submit additional argument and evidence. 

In a decision in March 2010, the Board denied the claim.

The Veteran appealed the denial to the Court which issued a Memorandum Decision in August 2011, vacating the Board's decision and remanding the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Decision.

In accordance with the Court's Decision, in August 2011, the Board remanded the claim for further development in March 2012.  

In a decision in February 2013, the Board denied the claim.

The Veteran appealed the Board's denial to the Court.  In an Order in August 2013, the Court granted a Joint Motion for Remand of the parties, vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran seeks service connection for a low back disability.  In the Joint Motion, the parties agreed that the Board relied on an inadequate VA examination in May 2012 to decide the claim and that the claim should be remanded for a new examination or opinion. 




Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. Nguyen of the Dallas VA Medical to clarify whether his diagnosis of "chronic low back pain since 1982 due to herniated discs" constituted a medical assessment of etiology or a transcription of history provided by the Veteran.  The record contains seven medical records from Dr. Nguyen dated in January 2007, March 2007, October 2007, February 2008, August 2008, January 2009, and April 2009.

2.  Afford the Veteran a VA examination by a VA physician, who has not previously examined the Veteran, to determine: 

Whether it is at least as likely as not (a 50 percent or greater probability) that degenerative disc disease of the lumbar is related to a back injury in August 1982. 

In formulating the opinion the VA examiner is asked to consider the following: 

The service treatment records show that the Veteran complained of back pain in June 1982.  In August 1982, he was seen for a back injury, after which he was put on a restriction with no physical training, bending, stooping, or lifting over 25 pounds for 3 days.  On separation examination, the Veteran denied recurrent back pain and a back abnormality was not listed as a defect or as a diagnosis.  The evaluation of the spine was normal. 



After service, in August 1986, the Veteran sustained an on-the-job injury to the low back.  He complained of early morning back pain and stiffness and reported he was on light duty at work.  X-rays of the lumbar spine were negative, but degenerative changes were seen at T-11 and T-12.  The diagnosis was lumbar strain and degenerative joint disease. 

In May 1988, the Veteran was treated for low back pain and gave a history of an injury one year earlier.  He reported pain in the low back, but denied numbness or tingling in his legs.  The physical examination was normal.  X-rays were read as negative.  Muscle spasm was diagnosed. 

In August 1991, the Veteran was treated for complaints of low back pain after an earlier on-the-job injury, which he was told had caused a bulging disc.  In April 1992 a MRI showed mild disc degeneration and bulging at L5-S1 and L4-L5.

In a statement in November 1999, the Veteran's mother stated after discharge from service the Veteran visited and complained to her of lower back pain.  





In a statement in October 2007, the Veteran's brother stated that in August 1982 when the Veteran came home from Germany after his discharge he complained of low back pain.  The brother recommended that the Veteran consult a doctor because he was not walking well.

The Veteran's file must be made available to the VA examiner. 

3.  Following completion of the above development, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).






